Title: From Thomas Jefferson to Arthur S. Brockenbrough, 12 March 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Dear SirMonticello
Mar. 12. 23.I return you the contract with Dinsmore & Nelson which I approve of for the strong reasons assigned in your letter. I think my colleagues, as well as myself are very desirous of being able at certain stages of the work to ascertain the exact  state of our funds, that we may stop where they fail. the having to bring measures from Philadelphia may be some obstruction to that. but I presume we may hereafter find means of effecting thatI return you also the contract with Thorn & Chamberlain and salute you with friendship and respectTh: Jefferson